Citation Nr: 1820300	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-14 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disorder.

2.  Entitlement to service connection for a kidney disorder, to include residuals of kidney cancer and a kidney transplant, to include as due to service-connected diabetes mellitus (diabetes) or exposure to herbicide agents.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected posttraumatic stress disorder (PTSD) or tinnitus.

4.  Entitlement to a restoration of the 60 percent rating in effect prior to January 1, 2015, for coronary artery disease (CAD).

5.  Entitlement to an increased rating for CAD, evaluated as 60 percent disabling prior to January 1, 2015, and 30 percent disabling thereafter.

6.  Entitlement to an effective date prior to June 17, 2014, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law, Medical Doctor


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1964 to December 1968, including service in the Republic of Vietnam.  He was awarded, in part, the Bronze Star Medal with "V" device and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2013 (kidney disorder and CAD), October 2014 (CAD), April 2015 (TDIU), and June 2015 (OSA) by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that rating reductions claims are separate from increased ratings claims.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's disagreement with the RO's denial of his claim for a TDIU, which was interpreted by the RO as a claim for a higher rating for CAD.  See January 2013 VA 21-2507, Request for Physical Examination.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal, as reflected on the title page.  

Additionally, the Board acknowledges that the claim for a TDIU was pending at the time service-connection for CAD was granted in April 2012.  Nevertheless, as the Veteran did not report that he was disagreeing with the initial ratings or effective date of his CAD award within one year of that decision, the Board finds that a notice of disagreement was not timely filed with the April 2012 decision and the issue is properly before the Board as an increased rating claim, not an increased initial rating claim.  38 C.F.R. § 20.201 (2017).  

In June 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO regarding his CAD.  A hearing transcript has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a kidney disorder on the merits, entitlement to restoration of a 60 percent rating for CAD, entitlement to an increased rating for CAD, and entitlement to an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1973 Board decision denied service connection for a kidney disorder and the Veteran did not request reconsideration of that decision.

2.  Evidence added to the record since the March 1973 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a kidney disorder.

3.  Resolving all doubt in the Veteran's favor, his currently diagnosed OSA is proximately due to his service-connected PTSD and tinnitus.


CONCLUSIONS OF LAW

1.  The March 1973 Board decision denying the claim of entitlement to service connection for a kidney disorder is final.  38 U.S.C. §§ 7103, 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a kidney disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

3.  The criteria for service connection for OSA have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen the Previously Denied Claim

The Veteran's claim for entitlement to service connection for a kidney disorder was previously denied in a March 1973 Board decision, and the Veteran did not request reconsideration; the decision is final.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).  Thereafter, in August 2000, the Veteran's claim to reopen was administratively denied by the RO for failure to submit new and material evidence.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied the Veteran's claim for service connection for a kidney disorder in the March 1973 rating decision because there was "no etiological relationship between the [Veteran's] proteinuria in service and the ureteral stone removed in December 1969, more than one year following separation."  The evidence received since that time includes lay statements from the Veteran, a February 2013 VA examination report, private treatment records, and limited VA treatment records.  Importantly, since the March 1973 rating decision, the Veteran has been granted service-connection for diabetes, which he asserts was the ultimate cause of his kidney disorder.  Consequently, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of the March 1973 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a kidney disorder.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection is reopened.  

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As the Veteran contends that his currently diagnosed OSA was caused or aggravated by his service-connected PTSD and tinnitus, the only element of service connection at issue in this case is whether OSA is related to his service-connected PTSD and tinnitus.  See January 2014 OSA diagnosis and April 2013 rating decision.

In connection with his claim, the Veteran was afforded a VA examination in May 2015.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that his OSA was caused or aggravated by his PTSD.  In support thereof, the examiner noted the common causes of OSA, none of which are PTSD.  Indeed, the examiner stated that a high incidence of OSA in patients whom also suffer from PTSD does not prove that PTSD causes OSA.  He speculated that there is an argument to be made that PTSD medication could cause a person to gain weight, thereby aggravating OSA, but there was no evidence of such in the Veteran's case.  

In addition to the VA opinion of record, in January 2018 the Veteran submitted an opinion from a private physician, Dr. S.B.  After reviewing the Veteran's records and relevant medical literature, Dr. S.B. opined that it was at least as likely as not that the Veteran's OSA was secondary to his service-connected PTSD and tinnitus.  In support thereof, the clinician noted various treatment records noting how the Veteran's PTSD and tinnitus interfered with his sleep.  She next noted that there were both observational and controlled studies revealing a possible relationship between PTSD and OSA.  In this regard, the clinician noted that available research suggested that OSA is identified more often in PTSD veterans compared to the general population.  Next, she cited research that nightmares caused by PTSD, from which the Veteran suffers, and sleep disturbance caused by tinnitus, interrupt rapid eye movement (REM) sleep, which is when the brain normally sends messages regarding respiration.  Thus, she intimated that without proper messages being sent during REM sleep, the muscles of the upper airway collapse, leading to sleep apnea.  In conclusion, she stated that in her expert medical opinion, the Veteran's OSA was secondary to his PTSD and tinnitus.  

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed OSA is proximately due to his service-connected PTSD and tinnitus.  In this regard, the Board finds Dr. S.B.'s opinion and the VA examiner's opinions are entitled to equal probative weight as both of them are medical professionals, considered all relevant facts, and offered a rationale for their opinions.  Consequently, the Board resolves all doubt in the Veteran's favor and finds that service connection for OSA is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a kidney disorder is reopened, and to that extent only, the appeal is granted.

Service connection for OSA is granted.


REMAND

Records

Remand is required for procurement of outstanding records.  In this regard, in a March 2011 statement, the Veteran noted having Reserve service and being diagnosed with proteinuria at that time.  The record does not contain any records related to Reserve service and the AOJ has not issued a formal finding of unavailability related to such records.  As such, the Board finds that remand is required so that efforts may be made to secure the potentially missing service treatment records (STRs) and, if necessary, so that a formal finding can be issued pursuant to 38 C.F.R. § 3.159(e).  

Additionally, at the June 2014 DRO hearing, the Veteran reported that his private cardiologist, Dr. S.C., performs yearly stress tests.  See DRO hearing transcript at 9.  As the most recent treatment records associated with the record are dated in 2014, it appears there are outstanding and relevant treatment records related to the Veteran's appeal and attempts to obtain them should be made on remand.  38 U.S.C. § 5103A(c) (2012).
Kidney Disorder

The Veteran contends that his kidney disorder was caused or aggravated by his service-connected diabetes, onset during service, or was caused by his acknowledged exposure to herbicide agents during his valiant service in the Republic of Vietnam.

Unfortunately, the opinions of record are inadequate to decide the claim.  In this regard, the Veteran was afforded a VA examination and opinion in February 2013.  The examiner opined that it was less likely than not that the Veteran's kidney disorder was caused by his diabetes since his diabetes was diagnosed after his kidney disorder and that there was no objective evidence that his diabetes had worsened his kidney condition.  In a recent decision, the Court has ruled that 38 C.F.R. § 3.310(a) does not include a temporal requirement for secondary causation and that the primary disability (service-connected disability) need not be diagnosed at the time the secondary condition (claimed disorder) is incurred.  See Frost v. Shulkin, 29 Vet. App. 131 (2017).  Thus, as the examiner's opinion that diabetes did not cause the kidney disorder is based exclusively on the fact diabetes was diagnosed after the kidney disorder, it is inadequate for appellate review.  Further, with regard to the aggravation opinion, the examiner failed to consider whether there is any subjective evidence (i.e. lay evidence) to support a theory that the Veteran's kidney disorder was aggravated by his diabetes.  

In addition to the foregoing, the examiner opined that the Veteran's kidney disorder was not related to his military service as the cause of renal cancer is unknown.  Such does not explain why it might therefore be at least as likely as not that the cancer was caused by service, to include exposure to herbicide agents therein.  Given the foregoing, the Board finds that remand for procurement of an etiological opinion is required.

Tangentially, while the Veteran's representative is a physician, the Board finds that his submissions as to the etiology of the Veteran's kidney disorder do not constitute medical opinions because:  he primarily identified himself as an advocate in his submissions, not a physician; the submissions do not have the indicia of being a professional medical opinion and were instead couched in legal argument and case law citations; there is no indicia signaling that his submissions were intended as medical opinions; and the submissions were not clearly discernable from legal arguments, especially in light of the aforementioned legal arguments and citations.  Harvey v. Shulkin, 2018 U.S. App. Vet. Claims LEXIS 137.  Thus, the Board rejects any argument that the Veteran's representative's submissions constitute medical opinions.

CAD

The Veteran was last afforded an examination for his service-connected CAD in September 2014.  Subsequently, in his October 2014 notice of disagreement and May 2015 substantive appeal, the Veteran reported that the symptoms of his CAD were worse than those documented during the 2014 examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's CAD, and that it has been over three years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

TDIU

The claim for an earlier effective date for a TDIU is inextricably intertwined with the increased rating claim, the service-connection claim, and the implementation of the Board's award of service-connection for OSA.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  In this regard, the effective date and initial award assigned for the Veteran's OSA will impact the dates he is eligible for a TDIU award, i.e. if his OSA rating results in a total rating prior to June 17, 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify any outstanding records relevant to the claims on appeal.  He should specifically be requested to provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any updated treatment records from Dr. S.C.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request the Veteran's complete Reserve STRs through official sources.  If additional information is needed from the Veteran to request such records, he should be asked to provide such.  The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his Reserve STRs that he has in his possession.  38 C.F.R. § 3.159(e).

3.  Return the record to the VA examiner who conducted the Veteran's February 2013 kidney conditions examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(a)  Identify all current kidney disorders that have existed since the Veteran's November 2010 claim to reopen the previously denied claim for such.

(b)  For each diagnosed kidney disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his acknowledged in-service exposure to herbicide agents?  

The examiner should specifically discuss a July 1965 urinalysis that revealed albumin with red cells, his December 1969 hospitalization for a right ureteral stone removal, and his September 1971 hospitalization for proteinuria.

While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included kidney disorders in the list of diseases presumptively related to exposure to herbicide agents.  

(c)  Is it at least as likely as not that the Veteran's diagnosed kidney disorder was (1) caused OR (2) aggravated by his service-connected diabetes?  

Please specifically discuss the Veteran's representative's argument that the Veteran's kidney disorder is a manifestation of diabetic nephropathy.

For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.  
Importantly, the sole basis for the rationale may not be that diabetes was not diagnosed until after the Veteran's kidney disorder was diagnosed. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his CAD.  The entire claims file must be made available and reviewed by the examiner.  All indicated tests should be conducted, and all findings reported in detail.

5.  After implementing the Board's grant of service-connection for OSA, completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


